    

Exhibit 10.24
AMENDMENT NO. 1 TO WARRANT OF GREEN DOT CORPORATION
AMENDMENT NO. 1 dated as of August 15, 2011 (the “Amendment”) to the Warrant of
Green Dot Corporation, a Delaware corporation (the “Company”), Number W-041,
dated as of March 3, 2009 (the “Warrant”), issued to PayPal, Inc., a Delaware
corporation (as used in the context of the Warrant as the holder of the Warrant,
the “Holder”, and as used in the context of the Warrant other than as the
Holder, “PayPal”).
W I T N E S S E T H :
WHEREAS, the Company issued the Warrant to the Holder on March 3, 2009, in
connection with that certain Master Services Agreement between the Company and
PayPal, dated as of February 18, 2009; and
WHEREAS, the Company has submitted an application (the “Application”) to the
Board of Governors of the Federal Reserve System to become a bank holding
company pursuant to Section 3(a)(1) of the U.S. Bank Holding Company Act of
1956, as amended; and
WHEREAS, in connection with the Application, the Company and the Holder desire
to amend the Warrant as set forth herein to clarify the type of shares for which
the Warrant may be exercised.
NOW, THEREFORE, the parties hereto agree as follows:
Section 1. Defined Terms. Capitalized terms used but not defined in this
Amendment shall have the meanings given to them in the Warrant. Each reference
to “hereof”, “hereunder”, “herein” and “hereby” and each other similar reference
and each reference to “this Warrant” and each other similar reference contained
in the Warrant shall, after this Amendment becomes effective, refer to the
Warrant as amended hereby.
Section 2. Amendment to the Warrant; Class A Common Stock. Effective as of the
date hereof, and pursuant to Section 10.8 of the Warrant, the Warrant is hereby
amended as follows:
The first sentence of the Warrant is amended and replaced in its entirety with
the following language:
“THIS CERTIFIES THAT, for value received, PayPal, Inc., a Delaware corporation
(as used in the context of this Warrant as the holder of this Warrant, the
“Holder”), is entitled to purchase up to the Maximum Number (as defined below)
of shares (the “Shares”) of Class A Common Stock (the “Common Stock”) of Green
Dot Corporation, a Delaware corporation (the “Company”).”


--------------------------------------------------------------------------------

    

Section 3. Governing Law. This Amendment shall be governed by and enforced in
accordance with the laws of the State of California, without giving effect to
its conflicts of laws principles.
Section 4. Counterparts. This Amendment may be signed in any number of
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument.
Section 5. Effectiveness. This Amendment shall become effective as of the date
hereof.


IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.


 
GREEN DOT CORPORATION
 
By:
/s/ John C. Ricci
 
 
Name:
John C. Ricci
 
 
Title:
General Counsel & Corporate Secretary
 
 
 
 
 
PAYPAL, INC.
 
By:
/s/ Gary Marino 8/12/11
 
 
Name:
Gary Marino
 
 
Title:
SVP, Gbl Credit Products and Risk
 
 
 
 


2